Citation Nr: 0515793	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  00-20 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty with the United 
States Marine Corps from March 1973 to March 1977 and with 
the United States Army from October 1981 to January 1986.  In 
addition, he had subsequent service with the United States 
Army Reserves, including from August 1987 to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO 
denied the issue of entitlement to service connection for a 
psychiatric disorder.  

Following receipt of notification of the May 2000 
determination, the veteran perfected a timely appeal with 
respect to the denial of his service connection claim.  
Thereafter, in November 2003, the Board remanded this issue 
to the RO (via the Appeals Management Center (AMC)) for 
further evidentiary development.  After completion of the 
requested development and a continued denial of the veteran's 
service connection claim, the AMC, in April 2005, returned 
his case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran did not exhibit a chronic acquired 
psychiatric disability in service, and a psychiatric disorder 
is not otherwise associated with his active duty.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2004 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in May 2000.  However, the claimant still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2000 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in February 2005.  

The veteran has not been accorded a VA examination regarding 
his service connection claim.  The Board declines to remand 
his case to the RO to accord him an opportunity to undergo 
such an evaluation to determine the etiology of his claimed 
psychiatric disability.  As the Board will discuss in the 
following decision, service medical records are negative for 
pertinent objective evaluation findings.  Further, although 
private and VA medical records reflect various psychiatric 
diagnoses, the claims folder contains no competent evidence 
of an association between any such diagnosed disorder and the 
veteran's service.  Thus, there is no true indication that 
the veteran has pertinent disability related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Consequently, 
any opinion relating current disability to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).  

In addition, throughout the current appeal, VA has attempted 
to obtain records of relevant post-service treatment 
identified by the veteran.  Also, VA has made numerous 
attempts to procure relevant service medical records 
identified by the veteran.  All available relevant evidence 
adequately identified by the veteran has been obtained and 
associated with his claims folder.  Accordingly, the Board 
also finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the veteran's 
service connection claim.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2004).  

Throughout the current appeal, the veteran has contended that 
he has a psychiatric disability as a result of his active 
military duty.  In particular, he has asserted that, during 
his active military duty, he received treatment for 
depression, anxiety, and panic attacks at the 97th General 
Hospital in Frankfurt, Germany in 1984 and later that same 
year (also during service) at Eglin Air Force Base in the 
United States.  He has also described continuing psychiatric 
treatment after service.  See, e.g., January 2001 RO hearing 
transcript (T.) at 1-8.  

In support of these contentions, the veteran submitted a 
letter from a fellow serviceman who had served as a member of 
the Judge Advocate General Corps between January 1978 and 
April 1998.  According to this document, the attorney 
explained that, in the summer of 1984, the veteran had 
consulted with him on matters which were "more medical than 
legal."  Accordingly, the counsel recommended that the 
veteran seek medical assistance.  The veteran complied and 
was ultimately admitted to the 97th Army General Hospital in 
Frankfurt, Germany.  While it was indicated that the veteran 
had received "medical assistance," the type of disability 
or treatment was not specified.  

The Board acknowledges that service medical records reflect 
the veteran's July 1975 complaints of nervousness and 
insomnia for the past month.  Importantly, however, the 
examiner observed no outward signs of distress and did not 
diagnose a psychiatric disorder.  Further, the separation 
examination concluded in December 1976 pursuant to the 
conclusion of the veteran's first period of active military 
duty demonstrated that his psychiatric system was normal.  

In addition, the remainder of the service medical records are 
negative for complaints of, treatment for, or findings of a 
psychiatric disability.  In fact, at the separation 
examination conducted in January 1986 pursuant to the 
conclusion of the veteran's second period of active military 
duty, the veteran denied ever having experienced frequent 
trouble sleeping, loss of memory or amnesia, or periods of 
unconsciousness and reported that he was unsure if he had 
ever had depression, excessive worry, or nervous trouble of 
any sort.  The psychiatric evaluation conducted at that time 
was normal.  Also, at a periodic examination conducted in 
November 1994 pursuant to the veteran's reserve service, the 
veteran specifically denied ever having experienced frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, nervous trouble of any sort, or periods of 
unconsciousness.  The psychiatric evaluation completed at 
that time was also normal.  

Subsequent private and VA medical records reflect treatment 
for, and evaluation of, psychiatric problems variously 
characterized as an adjustment disorder with mixed emotional 
features, an obsessive-compulsive disorder, recurrent major 
depression, dysthymic disorder, and a generalized anxiety 
disorder between August 1989 and January 2001.  An August 
1999 service medical record notes that the veteran was 
excused from scheduled drills and annual training for his 
reserve service due to his obsessive-compulsive disorder.  
Significantly, however, the claims folder contains no 
competent medical evidence supporting a finding of an 
etiological relationship between the veteran's current 
psychiatric problems and his active military duty.  

There is no suggestion in the clinical evidence of record 
that current psychiatric disability, variously characterized 
as an adjustment disorder with mixed emotional features, 
obsessive-compulsive disorder, recurrent major depression, 
dysthymic disorder, and generalized anxiety disorder had its 
onset in or is otherwise related to his active military duty.  
The Board finds that a preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disorder.  The doctrine of reasonable doubt is 
not, therefore, for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Service connection for a psychiatric disorder is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


